DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a semiconductor device with “a metal oxide comprising a channel formation region… wherein the metal oxide is a composite material which comprises: a plurality of first regions formed of a first material; and a second region formed of a second material” and “wherein a concentration of In in the second material is higher than a concentration of In in the first material, wherein the first regions are irregularly dispersed in the second region, wherein the concentration of In is changing gradually between the first regions and the second region so that the border between the first regions and the second region is unclear in the EDX mapping image” along with other limitations of the claim.
The prior art of record are Yamazaki (US 2014/0374743 A1), Yamazaki et al. (US 2014/0042434 A1) (hereinafter referred to as Yamazaki434), Koezuka (US 2012/0187395 A1).
Yamazaki teaches a TFT with an oxide semiconductor material layer (206 in Figs. 18A-18C of Yamazaki) that is a nanocrystalline oxide semiconductor film (as described in [0076]).  This implies the nanocrystalline regions are dispersed in a host (second region) material which is in amorphous phase.  The nanocrystalline regions have size from 1 to 10 nm ([0077] of Yamazaki).  However, both the amorphous host region and the nanocrystalline regions are made of the same material, i.e. both are made of InGaZnO4 (as implied in [0109]-[0156]).  There is no evidence that the conduction minimum of the second region is smaller than that of the nanocrystalline region by at least 0.2 eV, while the energy gap of the second region is at least 2.2 to 2.9 eV, and the energy gap of the nanocrystalline region is at least 3.3 eV to 4.0 eV (claim 1); or that there is no evidence that the second region is InO or InZnO while the nanocrystalline region comprises one of an M oxide, an M nitride, and an In-M-Zn oxide, wherein M is at least two kinds of elements selected from Al, Ga, Si, Mg, Zr, Be, and B; or that each of the plurality of first regions comprises a first oxide of a first metal element, wherein the second region comprises a second oxide of a second metal element, wherein each of the plurality of first regions comprises at least one third element different from the first metal element to increase an energy gap, and wherein a concentration of the at least one third element in the plurality of first regions is higher than a concentration of the at least one third element in the second region.
Yamazaki434 discloses a CAAC-OS material for channel of a thin film transistor.  The CAAC-OS is a material in which nanocrystals are dispersed randomly in an amorphous oxide semiconductor material (see [0035]-[0036] of Yamazaki434).  Similarly, Koezuka teaches a semiconductor device with a CAAC-OS film as channel layer (Figs. 1A-1B and [0062]-[0076] of Koezuka). The CAAC-OS film is a crystal-amorphous mixed phase where crystal portions and amorphous portions are included in an amorphous phase.  The crystal portions have size of 3nm or more ([0088] of Koezuka).  However, neither Yamazaki2014 nor Koezuka does not disclose any information about the concentration of In changing gradually between the crystalline region and the amorphous so that the border between the first regions and the second region is unclear in the EDX mapping image. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/Primary Examiner, Art Unit 2822